EXHIBIT 10.1


EMPLOYMENT AGREEMENT
 
 This Agreement is dated this 28th day of April, 2015 by and between Robert S.
Sand, (Employee)  and FBEC Worldwide Inc.,  ("Company"), (“Company”).


I
RECITALS
A. The COMPANY desires to enter into an employment agreement with EMPLOYEE
wherein EMPLOYEE will serve as the Chairman and Chief executive Officer of the
Company.


B.  COMPANY and EMPLOYEE have reviewed this agreement and any documents
delivered pursuant hereto, and have taken such additional steps and reviewed
such additional documents and information as deemed necessary to make an
informed decision to enter into this Agreement.


C.  Each of the parties hereto desires to make certain representations,
warranties and agreements in connection herewith and also to describe certain
conditions hereto.


II
AGREEMENT


Therefore, for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties agree as follows:
1.  
Job Description:  Overseeing the complete operations the company.



2.  
Term:  The term of this agreement is for a period of two (2); automatically
renewable with mutual consent.



3.  
Compensation:



a.  
Salary:  EMPLOYEE will receive an annual salary of $175,000 to be paid in equal
monthly installments. Amounts unpaid will accrue annual interest of 12%. The
Employee has the right to convert part of/all of the unpaid salary to equity at
any time.



b.  
Expenses:  The COMPANY will pay certain costs and expenses of EMPLOYEE directly
related to his performance of his position or tasks herein, provided that said
expenses are submitted to the COMPANY and approved either verbally or in writing
in advance.

 
c.  
Stock: EMPLOYEE shall receive $75,000 in Common Stock at the end of each twelve
months of this contract.

 
4.  
Confidentiality:



a.  
This Agreement.  The provisions of this Agreement are confidential and private
and are not to be disclosed to outside parties (except on a reasonable need to
know basis only) without the express, advance consent of all parties hereto or
by order of a court of competent jurisdiction.



b.  
Proprietary Information.   EMPLOYEE agrees and acknowledges that during the
course of this agreement in the performance of his duties and responsibilities
that he will come into possession or knowledge of information of a confidential
nature and/or proprietary information of COMPANY.



Such confidential and/or proprietary information includes but is not limited to
the following of COMPANY, its agents, contractors, employees and all affiliates:
corporate and/or financial information and records of COMPANY or any client,
customer or associate of COMPANY; information regarding artists or others under
contract, or in contact with, COMPANY; customer information; client information;
shareholder information; business contacts, investor leads and contacts;
employee information;  documents regarding COMPANY’s website and any COMPANY
product, including intellectual property.


 
 
 
 

--------------------------------------------------------------------------------

 


 EMPLOYEE represents and warrants to COMPANY that he will not divulge
confidential, proprietary information of COMPANY to anyone or anything without
the advance, express consent of COMPANY, and further will not use any
proprietary information of COMPANY for his or anyone else's gain or advantage
during and after the term of this agreement.   


5.  Further Representations and Warranties:   EMPLOYEE acknowledges that this is
an employment position and represents that he will perform his duties and
functions herein in a timely, competent and professional manner.   EMPLOYEE
represents and warrants that he will be fair in his dealing with COMPANY and
will not knowingly do anything against the interests of COMPANY.


6.  Survival of Warranties and Representations:  The parties hereto agree that
all warranties and representations of the parties survive the closing of this
transaction.


7.  Termination:  This agreement is expressly not “at will.”  It can be
terminated by COMPANY only for cause, after reasonable notice and opportunity to
correct any alleged deficiencies.


III
MISCELLANEOUS PROVISIONS


1. Expenses:  Each party shall bear its respective costs, fees and expenses
associated with the entering into or carrying out its obligations under this
Agreement.


2.  Indemnification:  Any party, when an offending party, agrees to indemnify
and hold harmless the other non-offending parties from any claim of damage of
any party or non-party arising out of any act or omission of the offending party
arising from this Agreement.


3.  Notices:  All notices required or permitted hereunder shall be in writing
and shall be deemed given and received when delivered in person or sent by
confirmed facsimile, or ten (10) business days after being deposited in the
United States mail, postage prepaid, return receipt requested, addressed to the
applicable party as the address as follows:
 

  Company: 
FBEC Worldwide, Inc.
1621 Central Avenue
Cheyenne, WY 82001
        Employee:  Robert S. Sand
1621 Central Avenue
Cheyenne, WY 82001

 
4.  Breach:  In the event of a breach of this Agreement, ten (10) days written
notice (from the date of receipt of the notice) shall be given.  Upon notice so
given, if the breach is not so corrected, the non-breaching party may take
appropriate legal action per the terms of this Agreement.


5.  Assignment:  This Agreement is assignable only with the written permission
of COMPANY.


6.  Amendment:  This Agreement is the full and complete, integrated agreement of
the parties, merging and superseding all previous written and/or oral agreements
and representations between and among the parties, and is amendable in writing
upon the agreement of all concerned parties.  All attachments hereto, if any,
are deemed to be a part hereof.


7.  Interpretation:  This Agreement shall be interpreted as if jointly drafted
by the parties.  It shall be governed by the laws of the State of California
applicable to contracts made to be performed entirely therein.


8.  Enforcement: If the parties cannot settle a dispute between them in a timely
fashion, either party may file for arbitration within Nevada County,
California.  Arbitration shall be governed by the rules of the American
Arbitration Association.  The arbitrator(s) may award reasonable attorneys fees
and costs to the prevailing party.  Either party may apply for injunctive relief
or enforcement of an arbitration decision in a court of competent jurisdiction
within Nevada County, California.
 
 
 
 

--------------------------------------------------------------------------------

 
 
9.  Counterparts:  This Agreement may be executed in counterparts each of which
shall be deemed an original and all of which together shall constitute one and
the same agreement.  Facsimile signatures shall be considered as valid and
binding as original signatures.










IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
first written above.
 
/s/ Robert S. Sand
 
              April 28, 2015
 
_______________________________________  _________________________ 
Robert S. Sand
Date
 
     
/s/ Michael R. Wilcox
 
April 28, 2015
 
_______________________________________   _________________________  
Michael R. Wilcox, CEO
Date
FBEC Worldwide Inc.
 





 
 
 

--------------------------------------------------------------------------------

 